Mr. JUSTICE BARRY delivered the opinion of the court: During the trial of Harold Graves for armed robbery, burglary and theft, the defendant’s appointed counsel, John L. Barton, was convicted of contempt and sentenced to pay a *50 fine. The evidence presented at the trial tended to indicate that the offenses charged were committed by Graves in concert with Mickey Boardman, who testified in behalf of the State at Graves’ trial. On direct examination, Boardman, implicated Graves and explained that his willingness to testify was predicated upon an arrangement with the State’s Attorney where Boardman agreed to plead guilty to burglary and to receive a sentence of probation in return for his testimony against Graves. It was during the cross-examination of Boardman that the conduct occurred which formed the basis of the contempt. In questioning the witness concerning his deal with the State, the defense counsel asked, “[a]nd what were you looking at if you didn’t take that deal?” Following an objection by the State, a discussion was had outside the presence of the jury. The trial court, after recognizing that, although the penalty facing the defendant upon conviction for the alleged offenses may not be placed in evidence before the jury, the defense counsel is allowed to question the witness concerning the benefit that witness received in return for testifying, ruled that the defense counsel’s question would be allowed to show the witness’ inducement to testify by asking him what he believed the penalty to be based on what the authorities informed the witness. Therefore, the defense counsel could ask the witness about his personal knowledge, but the trial court ruled that the witness could not be asked what the penalty actually was for the offenses for which the witness, like Graves, was originally charged. Nevertheless, after the jury was recalled, the following questions were asked of the witness: “MR. BARTON: Mr. Boardman, you’re charged with Armed Robbery in this case aren’t you? A. Yes. Q. And you can’t get probation for Armed Robbery, can you? [Objection sustained]. Q. And as a matter of fact, you can get life in prison for Armed Robbery, can’t you?” The State’s Attorney objected to both questions, and as a result of these questions being put to the witness, the trial court summarily found the defense counsel in contempt and ordered him to pay a $50 fine.  Direct contempt may occur either in the presence of the judge or outside the immediate physical presence of the judge but within an integral part of the court. (People ex rel. Kunce v. Hogan (1977), 67 Ill. 2d 55, 364 N.E.2d 50.) Regardless of where the act occurs, any conduct which is “calculated to embarrass, hinder or obstruct a court in its administration of justice or to derogate from its authority or dignity, or bring the administration of law into disrepute” is conduct for which a person may be found in contempt of court. (In re Estate of Melody (1969), 42 Ill. 2d 451, 452, 248 N.E.2d 104, 105. See also People v. Sherwin (1929), 334 Ill. 609, 166 N.E. 513.) Where the contemptuous conduct occurs in open court, the trial judge, acting upon his personal knowledge of the facts, may summarily punish the offender without the need for any additional process or procedure. See Ex parte Terry (1888), 128 U.S. 289, 32 L. Ed. 405, 9 S. Ct. 77; People v. Jashunsky (1972), 51 Ill. 2d 220, 282 N.E.2d 1; People v. Sherwin (1929), 334 Ill. 609, 166 N.E. 513.  In the case at bar, the trial court specifically ruled that the defense counsel could ask the witness what penalty, to the best of his knowledge, he was avoiding by accepting probation, but could not ask the witness what the actual penalty would be for any of the offenses with which the witness was originally charged, because those offenses were the same as were charged against the defendant. We are not here deciding that the trial court’s ruling was correct as a matter of law. What we are now deciding is that the trial court’s ruling was not ambiguous and that the defense counsel committed contempt of court by asking the witness about the penalty for the crime charged, thereby blatantiy disregarding the trial court’s ruling. Clearly, disregarding the ruling of a trial court is a hindrance to the administration of justice. Not only did the defense counsel fail to obey the ruling, he incorrectly implied that the witness, and therefore the defendant, could receive life imprisonment for armed robbery. The defense counsel in this case is an experienced, competent attorney. As such, there appears to be no reason the defense counsel could have misconstrued the trial court’s ruling, and therefore, the trial court could have reasonably inferred that the defense counsel’s contumacious conduct was intentional. Accordingly, the judgment of the Circuit Court of La Salle County is affirmed. Affirmed.